DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-10, 13-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al (WO 2014/167543 A1), in view of Mendoza et al (USP 9,937,119 B2).
Valverde disclosed [abstract] a cosmetic composition comprising: - at least one aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent, and - at least one oily phase gelled with at least one lipophilic gelling agent; the said phases forming therein a macroscopically homogeneous mixture; the said composition comprised pigments coated with at least one hydrophobic compound.

The cosmetic composition was of a gel-gel type that was different from an emulsion [page 4, lines 9-19].
Valverde generally disclosed moisturizers [page 72, lines 22-23]; however, Valverde did not specifically disclose a liquid fatty acid, as recited in claims 1, 21 and 23.
Mendoza disclosed cosmetic compositions [title] comprising isostearic acid as a moisturizing agent [col 13, line 67 bridging to col 14, line 1].
Since Valverde generally disclosed moisturizers, it would have been prima facie obvious to one of ordinary skill in the art to include isostearic acid within Valverde, as taught by Mendoza. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select isostearic acid for incorporation into a cosmetic, based on its recognized suitability for its intended use as a moisturizing agent, as taught by Mendoza [Mendoza; col 13, line 67 bridging to col 14, line 1].
The instant claims 1 and 24 recite the limitation “wherein said gelled oily phase comprising at least one polar oil when the composition comprises at least one glycol compound, wherein the polar oil is selected from ….” As glycol compounds are not 
Valverde, in view of Mendoza, reads on claims 1, 5, 9-10, 21 and 23-24.
Claim 7 is rendered prima facie obvious because Valverde disclosed the gelled aqueous phase and the gelled oily phase present in a weight ratio ranging from 30/70 to 70/30 [page 6, lines 22-26].
Claim 7 recites an aqueous to oily ratio of 95/5 to 5/95. Valverde disclosed the said ratio at 30/70 to 70/30. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 13-16 are rendered prima facie obvious because Valverde disclosed sunscreens (the genus of which reads on the species of liquid lipophilic organic UV-screening agents) [page 72, line 29]; hexamethylcyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and dodecamethylcyclohexasiloxane (e.g., volatile cyclic silicone oils) [page 70, lines 9-11]; phenyl silicone oils [page 71, lines 7-12] and caprylyl methicone [page 71, line 6].
Regarding claim 22, and further regarding claim 23, Valverde generally disclosed cosmetic compositions for making up and/or caring for keratin materials, in particular the skin [abstract]; however, Valverde was silent caprylyl glycol as recited in claims 22-23. 
Nevertheless, Mendoza disclosed cosmetic compositions to treat the skin [abstract and title] comprising caprylyl glycol as a topical skin care ingredient [col 2, line 3; col 3, line 35; col 5, line 9; claim 5].
Since Valverde generally disclosed cosmetic compositions for the skin, it would have been prima facie obvious to one of ordinary skill in the art to include caprylyl glycol prima facie obvious to select caprylyl glycol for incorporation into a cosmetic, based on its recognized suitability for its intended use as a topical skin care ingredient, as taught by Mendoza [Mendoza; col 2, line 3; col 3, line 35; col 5, line 9; claim 5].

Response to Arguments
Applicant's arguments filed 09/29/21 have been fully considered but they are not persuasive. The Declaration (Guillaume Kergosien) under 37 C.F.R. 1.132 has been fully considered but is not persuasive.

Applicant argued that Mendoza does not disclose gel/gel compositions; the instantly claimed gelling agents. Mendoza provides no examples with hydrophobic-coated iron oxides and/or hydrophobic coated titanium dioxides. Mendoza’s isostearic acid is cited as a moisturizing agent amongst a large list without indicating any property relating to smooth glossy or macrocosmical homogeneity of a gel-gel. 
The Examiner responds that Valverde taught the claimed gelling agents and hydrophobic-coated pigments (see the Obviousness rejection over Valverde). Mendoza is not required to disclose examples. Further, Mendoza’s isostearic acid reads the claims, as chemicals have more than one property (physical and chemical properties), where the properties are not separable from the chemical (see MPEP 2112.01 Il).

Applicant argued that Valverde does not give any motivation to specifically add isostearic acid. 
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select isostearic acid for incorporation into a cosmetic, based on its recognized suitability for its intended use as a moisturizing agent, as taught by Mendoza [Mendoza; col 13, line 67 bridging to col 14, line 1].

Applicant argued that Valverde and Mendoza relate to completely different galenic forms.
The Examiner disagrees. Mendoza’s ingredients/compositions could be incorporated into all types of vehicles apparent to the skilled artisan [col 11, lines 58-67].

Applicant argued that, absent hindsight, the skilled artisan would not have found it obvious to select isostearic acid in the essentially unlimited listing of possible moisturizing agents in Mendoza.
The Examiner disagrees. First, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include 
Furthermore, Mendoza’s disclosure of a multitude of combinations (cosmetics comprising moisturizing agents) does not necessarily render any particular formulation (combined formulation of Valverde and Mendoza) less obvious. As Valverde generally taught moisturizing agents, it is prima facie obvious to select a moisturizing agent (Mendoza’s isostearic acid) based on its intended use as the said. MPEP 2144.07.

Applicant argued unexpected superior results (smooth, glassy, homogeneous macroscopic appearance) of the claimed composition having the fatty acid selected from isostearic acid, oleic acid and mixtures thereof.
The Examiner maintains (see the Final Rejection, 09/25/2020) that the Applicant’s allegations of an unexpected effect (Examples 1-12) are non-persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.